DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 January 2022 has been entered.
 
Status of the Claims
Claims 1, 2, 8, 11-16, and 19-28 are pending.
Claims 11-16 and 19-23 are withdrawn from consideration as directed to a non-elected invention.
Claims 1, 2, 8, and 24-28 are presented for examination and stand rejected as set forth below.

Response to Arguments
Applicant’s arguments filed 7 January 2022 with respect to the rejections of claims 1, 2, 8, and 24-26 as obvious over the teachings of Morse, either alone or in combination with Cottler, under 35 U.S. C. 103 have been fully considered and, in view of the amendments to the claims requiring the present of an “anti-aggregant,” which dependent claims specify is arginine, are 
However, upon further consideration, new grounds of rejection are made as set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 8, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Morse (WO2012/112410), in view of Bannister (U.S. PGPub. 2003/0206939).
Id.  Art describing the inclusion of arginine, or the inclusion of a component to prevent aggregation of particulate material, will be considered sufficient to address this newly added limitation.  Claim 2 specifies that the sprayable composition is to be any of a liquid, gel, or paste.  Claim 8 defines the particle size of the micronized placental tissue.  Claim 24 places the composition into any of three particular containers.  Claim 25 specifies that the excipient is either saline or PBS.  Claim 26 specifies that the composition is one which consists of micronized placental tissue and “a suitable excipient”; the Examiner notes that per paragraph [0026] of the specification as originally filed, “the singular forms ‘a’, ‘an’, and ‘the’ include plural references unless the context clearly dictates otherwise.  Thus, for example, reference to ‘a bioactive agent’ includes mixtures of two or more such agents.”  The metes and bounds of the composition encompassed by Claim 26 therefore is construed as permitting multiple suitable excipients.
Morse describes compositions which combine micronized amnion, chorion, intermediate tissue layers, or any combination thereof along with a pharmaceutically acceptable carrier.  (Pg.3, Claim 1).  Morse indicates that each of the saline and phosphate buffered saline of the instant claims represent such suitable excipients.  (Claims 20-22).  Morse indicates that these In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Morse indicates that literally any excipient the biological system or entity can tolerate, such as pharmaceutically acceptable excipients including a variety of saline and buffer solutions may be used in formulating these compositions, (Pg.15-16), and describe advantages associated with formulating the composition as a liquid or gel (Pg.23), which may be topically applied to surfaces such as by spraying. (Pg.16-17, 33).    
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation.  Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989).  Where, as here, the reference does not provide any motivation to select this specific combination of liquid compositions which combine micronized placental tissue such as amnion overlapping the claimed particle size with a saline or PBS excipient provided in a sprayable form, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to have selected various combinations of liquid compositions suitable for topical application which combine micronized placental tissue such as amnion with a with a saline or PBS excipient provided in a sprayable form from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.”  The selection of these elements represents nothing more than a selection of components taught by the prior art as usefully combined for the purpose of providing a topical composition for the treatment of, among others, skin conditions such as wounds according to the teachings of a single prior art reference.
Despite this breadth of teaching, Morse does not specifically recite the inclusion of an anti-aggregant newly added to the claims.
This is cured by the teachings of Bannister, which also relates to formulations designed to deliver bioactive constituents to biological surfaces.  [0001].  Bannister indicates that incorporation of dispersing agents into compositions for the delivery of bioactive components to biological surfaces increases the rate at which actives are dissolved or dispersed into solution or suspension, increasing the bioactivity of such components.  [0168].  The instantly claimed arginine is listed among the alternative dispersing agents useful in such a manner.  [0173].
It would have been prima facie obvious to one having ordinary skill in the art at the time of the instant application to have combined arginine as a dispersing agent into the topical amnion .  

Claims  1, 2, 8, and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Morse and Bannister as applied to Claims 1, 2, 8, and 25-28 above, and further in view of Cottler (U.S. PGPub 2011/0059182).
Morse and Bannister, discussed in greater detail above, describes liquid compositions for topical application to the skin which combine micronized placental tissue, such as amnion, of particle sizes overlapping those of the instant claims with an anti-aggregant such as arginine and a saline or PBS excipient provided in a sprayable form.
Morse does not, however, suggest maintaining the sprayable solution in any particular type of sprayer.
Cottler indicates that spray pumps are known to be useful apparatus for depositing sprayed cellular-based solutions onto target substrates.  [Abs., 0011; 0029; 0041].
It would have been prima facie obvious for the skilled artisan at the time of the instant application to have employed the spray pump apparatus of Cottler to spray the cellular solution of Morse and Bannister.  One having ordinary skill in the art would have been motivated to do so because it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Where, as here, the art teaches a sprayable liquid cellular solution according to the teachings of Morse, as well as a pump sprayer capable of delivering sprayed cellular solutions, the burden now shifts to the Applicants to demonstrate a nonobvious difference.

Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613